
	
		II
		111th CONGRESS
		1st Session
		S. 1491
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Mr. Levin (for himself
			 and Mr. McCain) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide that corporate tax benefits based upon stock option compensation
		  expenses be consistent with accounting expenses shown in corporate financial
		  statements for such compensation.
	
	
		1.Short titleThis Act may be cited as the
			 Ending Excessive Corporate Deductions
			 for Stock Options Act.
		2.Consistent treatment of stock options by
			 corporations
			(a)Consistent treatment for wage
			 deduction
				(1)In generalSection 83(h) of the Internal Revenue Code
			 of 1986 (relating to deduction of employer) is amended—
					(A)by striking In the case of
			 and inserting:
						
							(1)In generalIn the case
				of
							, and
					(B)by adding at the end the following new
			 paragraph:
						
							(2)Stock optionsIn the case of property transferred to a
				person in connection with the exercise of a stock option, any deduction by the
				employer related to such stock option shall be allowed only under section
				162(q) and paragraph (1) shall not
				apply.
							.
					(2)Treatment of compensation paid with stock
			 optionsSection 162 of such
			 Code (relating to trade or business expenses) is amended by redesignating
			 subsection (q) as subsection (r) and by inserting after subsection (p) the
			 following new subsection:
					
						(q)Treatment of compensation paid with stock
				options
							(1)In generalIn the case of compensation for personal
				services that is paid with stock options, the deduction under subsection (a)(1)
				shall not exceed the amount the taxpayer has treated as an expense with respect
				to such stock options for the purpose of ascertaining income, profit, or loss
				in a report or statement to shareholders, partners, or other proprietors (or to
				beneficiaries), and shall be allowed in the same period that the accounting
				expense is recognized.
							(2)Special rules for controlled
				groupsThe Secretary shall
				prescribe rules for the application of paragraph (1) in cases where the stock
				option is granted by a parent or subsidiary corporation (within the meaning of
				section 424) of the employer
				corporation.
							.
				(b)Consistent treatment for research tax
			 creditSection 41(b)(2)(D) of
			 the Internal Revenue Code of 1986 (defining wages for purposes of credit for
			 increasing research expenses) is amended by inserting at the end the following
			 new clause:
				
					(iv)Special rule for stock
				optionsThe amount which may
				be treated as wages for any taxable year in connection with the issuance of a
				stock option shall not exceed the amount allowed for such taxable year as a
				compensation deduction under section 162(q) with respect to such stock
				option.
					.
			(c)Application of amendmentsThe amendments made by this section shall
			 apply to stock options exercised after the date of the enactment of this Act,
			 except that—
				(1)such amendments shall not apply to stock
			 options that were granted before such date and that vested in taxable periods
			 beginning on or before June 15, 2005,
				(2)for stock options that were granted before
			 such date of enactment and vested during taxable periods beginning after June
			 15, 2005, and ending before such date of enactment, a deduction under section
			 162(q) of the Internal Revenue Code of 1986 (as added by subsection (a)(2))
			 shall be allowed in the first taxable period of the taxpayer that ends after
			 such date of enactment,
				(3)for public entities reporting as small
			 business issuers and for non-public entities required to file public reports of
			 financial condition, paragraphs (1) and (2) shall be applied by substituting
			 December 15, 2005 for June 15, 2005, and
				(4)no deduction shall be allowed under section
			 83(h) or section 162(q) of such Code with respect to any stock option the
			 vesting date of which is changed to accelerate the time at which the option may
			 be exercised in order to avoid the applicability of such amendments.
				3.Application of executive pay deduction
			 limit
			(a)In generalSubparagraph (D) of section 162(m)(4) of
			 the Internal Revenue Code of 1986 (defining applicable employee remuneration)
			 is amended to read as follows:
				
					(D)Stock option compensationThe term applicable employee
				remuneration shall include any compensation deducted under subsection
				(q), and such compensation shall not qualify as performance-based compensation
				under subparagraph
				(C).
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to stock options exercised or granted after the date
			 of the enactment of this Act.
			
